UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-1702



KENNETH T. MCCRARY,

                                            Plaintiff - Appellant,

         versus


SEARS ROEBUCK AND COMPANY; ICON HEALTH AND
FITNESS, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-96-2075-6-20AK)


Submitted:   August 29, 1997             Decided:   October 8, 1997


Before MURNAGHAN and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth T. McCrary, Appellant Pro Se. James Thomas Irvin, III,
NELSON, MULLINS, RILEY & SCARBOROUGH, Columbia, South Carolina;
George Kermit Lyall, William Stevens Brown, V, NELSON, MULLINS,
RILEY & SCARBOROUGH, Greenville, South Carolina; Robert Herndon
Brunson, NELSON, MULLINS, RILEY & SCARBOROUGH, Atlanta, Georgia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order granting summary

judgment to Defendants in Appellant's products liability action. We

have reviewed the record and the district court's opinion accepting

the recommendation of the magistrate judge and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. McCrary v. Sears Roebuck & Co., No. CA-96-2075-6-20AK
(D.S.C. Apr. 28, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2